Citation Nr: 9909719	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The former serviceman was in the Army National Guard, and his 
service included active duty for training in June 1993, when 
he died.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 RO decision which denied the 
appellant's claim, on behalf of a purported child of the 
former serviceman, for service connection for the cause of 
death.  In September 1997, the Board remanded the case to the 
RO for further development. 


REMAND

The file shows that the appellant and the former serviceman 
were not married; the serviceman committed suicide in June 
1993 during a period of active duty for training with the 
National Guard; and a son was born to the appellant in 
February 1994.  The appellant contends that her son is the 
former serviceman's illegitimate child (i.e., that as the 
child's custodian she is a proper claimant for Dependency and 
Indemnity Compensation benefits which could be awarded if the 
former serviceman's death was found to be service-connected).

The Board notes that in a June 1997 letter to the appellant, 
the RO stated that the appellant's son was the former 
serviceman's child, based on an August 1996 letter from the 
Social Security Administration (SSA) and a September 1996 
letter from [redacted].  But see 38 U.S.C.A. § 101(4); 
38 C.F.R. §§ 3.57, 3.210(b); M21-1, Part III, sec. 6.19.

In September 1997, the Board remanded the appellant's claim 
to the RO so that the RO could formally adjudicate the issue 
of whether the appellant's son was the former serviceman's 
child, or, in other words, whether the appellant was a proper 
claimant.  As pointed out in that remand, controlling legal 
authority (including a number of decisions by the U.S. Court 
of Appeals for Veterans Claims) dictates that the issue of 
proper claimant status be first resolved before proceeding to 
the merits of a claim.  The only RO response to the Board's 
September 1997 remand directive on this matter was a 
September 1997 handwritten notation by an RO official 
(written near the bottom of one of the pages of the Board's 
remand) that there was sufficient evidence in the claims file 
to show that the appellant's son was the former serviceman's 
child and thus no formal decision was needed.  This does not 
comply with the Board's last remand directive, and thus 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998) (error when RO fails to fully comply with a Board 
remand).  [The Board notes that the RO did comply with that 
portion of the last remand related to consideration of the 
regulation on mental unsoundness in suicide.]

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should prepare a formal 
written administrative decision on the 
issue of whether the appellant has 
established, by a preponderance of the 
evidence, that her son is the 
illegitimate child of the former 
serviceman (i.e., whether the appellant 
is a proper claimant for service 
connection for the cause of death).  The 
RO should assure that all evidence on 
which it relies (e.g., any SSA records) 
is placed in the claims folder.  The RO 
decision should contain a summary of all 
evidence relevant to the question of 
whether the appellant's son is the former 
serviceman's child, citation to all 
controlling legal authority including 
38 U.S.C.A. § 101(4) and 38 C.F.R. §3.57 
and § 3.210(b), and a discussion of the 
reasons for the decision.

2.  Thereafter, the RO should issue the 
appellant and her representative a 
statement of the case which fully 
addresses the child status/proper 
claimant question.  After the appellant 
and her representative are given an 
opportunity to respond, the case should 
be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
